DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 12/20/2021, with respect to the amended limitations in claims 1, 15, and 25 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Kobayashi et al. (US 20190327425 A1) and Bustamante et al. (US 20190246146 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 15-18, 21, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Kobayashi et al. (US 20190327425 A1).
Regarding claims 1 and 15, Fan further discloses a method comprising: 
receiving a metadata information (301 of fig. 3, [0121-0122] receiving metadata information that is used to describe a media data, [0196] the metadata information includes obtaining the MPD and the MPD includes the viewpoint position information) for an omnidirectional video presentation ([0010 and 0111]), the video presentation ([0010 and 0111]) having at least a first omnidirectional video associated with a first viewpoint ([0019] a first viewpoint, the media data corresponding to the first viewpoint, [0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data) and a second omnidirectional video associated with a second viewpoint ([0025, 0158, 0189-0191] obtain the media data corresponding to the second viewpoint); 
determining a first viewpoint position based on information in a timed-metadata track ([0031-0036] When a position of a viewpoint to which media data corresponding to the metadata information belongs is a viewpoint 1, [0039-0042] the viewpoint position is carried in a timed metadata track that is in the MPD and that is associated with the media data).
Fan suggests receiving information ([0183] user click the icon of the second viewpoint) identifying a switching view ([0183] a viewpoint switching instruction) between the first viewpoint and the second viewpoint ([0177, 0183-0184]) and presenting a media data ([0191] a media data) from the first viewpoint to the second viewpoint using the identified witching view ([0191] Present the media data corresponding to the second viewpoint).  
It is noted that Fan is silent about (A) a manifest and (B) identifying a transition effect between the first viewpoint and the second viewpoint and presenting a transition from the first viewpoint to the second viewpoint using the identified transition effect as claimed.
Gabriel teaches (A) a client system (818 of fig. 8) for receiving a manifest for an omnidirectional video presentation (figs. 6 and 7A and 7B, [0019] an HTTP adaptive streaming (HAS) client apparatus for receiving a first manifest file comprising metadata defining one or more playback periods for an omnidirectional or 360 video, [0065], and the manifest file includes all metadata, [0098]).
	Kobayashi teaches (B) identifying a transition effect ([0005, 0054, 0058, and 0061-0062] a video transition effect) between the first viewpoint and the second viewpoint ([0055-0056] a moving image of Representation#1 and a moving image of Representation#2 of different viewpoints, and the display (that is, a viewpoint) is switched at time points t1 and t2, [0056]) and presenting a transition ([0017, 0019, 0030, 0031, 0054, and 0058] a transition moving image) the first viewpoint to the second viewpoint using the identified transition effect ([0005, 0054, 0058, and 0061-0062] the video transition effect).
Taking the teachings of Fan, Gabriel, and Kobayashi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifest file of Gabriel and the transition effect of Kobayashi into the MPD file of Fan for providing an improved compatibility with the way in which VR or spherical rendering systems process viewpoints.
2-5. (Canceled)  
Regarding claim 6, Fan further teaches the method of claim 1, wherein the timed- metadata track is identified in the manifest ([0039], see also [0127] of Gabriel), and wherein the method further comprises fetching the timed-metadata track ([0042 and 0044]).
7-8. (Canceled)  
Regarding claims 9 and 16, Fan further teaches the method of claim 1, further comprising displaying to a user a user interface ([0016, 0020, 0021, 0048]), wherein the user interface allows a user to select the second omnidirectional video based on the viewpoint position of the second omnidirectional video ([0048, 0053]).
Regarding claims 10 and 17, Fan further teaches the method of claim 9, further comprising displaying the second omnidirectional video to the user in response to user selection of the omnidirectional video ([0126]).
Regarding claims 11 and 18, Fan further teaches the method of claim 9, wherein displaying the user interface comprises: displaying the first omnidirectional video to the user (306 of fig. 4, [0178]); and displaying an indication (fig. 4, display icons) of the second omnidirectional video at a location in the first omnidirectional video corresponding to the viewpoint of the second omnidirectional video (501-506 of fig. 6).
12-14. (Canceled)  
Regarding claims 21 and 23, Fan modified by Gabriel and Kobayashi teaches the method in claim 1 and the system of claim 15, Kobayashi further teaches wherein the information identifying the transition effect identifies a track to present during the transition ([0057 and 0057] a moving image PR11 at T1).
Regarding claim 29, Fan further teaches the method of claim 25, further comprising receiving, for least one of the first and second viewpoints, information identifying an effective range of the respective viewpoint ([0053, 0083, and 0084]).  

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Kobayashi et al. (US 20190327425 A1) as applied to claims 1 and 15, and further in view of Bustamante et al. (US 20190246146 A1).
Regarding claims 19 and 24, Fan modified by Gabriel and Kobayashi teaches the system of claim 18, except wherein the indication of the second omnidirectional video has a size based on a distance from the first viewpoint to the second viewpoint.
  Bustamante teaches wherein the indication of the second omnidirectional video has a size based on a distance from the first viewpoint to the second viewpoint (106-5, 106-6, and 106-7 of fig. 1).
Taking the teachings of Fan, Gabriel, Kobayashi, and Bustamante together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon size based on the distance of Bustamante into the combined system of Fan, Garbrial, and Kobayashi for the client's view changes to the new viewpoint at the beginning of a next scene after the change was initiated, which ensures a seamless experience to a viewpoint.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Kobayashi et al. (US 20190327425 A1) as applied to claims 1 and 15, and further in view of Mildrew et al. (US 20180143756 A1).
Regarding claims 20 and 22, Fan modified by Gabriel and Kobayashi teaches the method of claim 1 and the system of claim 15, except wherein the transition effect is a fade-to-black effect.  
Mildrew teaches wherein the transition effect is a fade-to-black effect ([0145]).
Taking the teachings of Fan, Gabriel, Kobayashi, and Mildrew together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fade-to-black effect of Mildrew into the combination system of Fan in view of Gabriel and Kobayashi to facilitate smooth transitions between different representations of a 3D model in association with navigation of the 3D model.

Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Bustamante et al. (US 20190246146 A1).
Regarding claim 25, Fan teaches a method comprising: 
receiving, for an omnidirectional video presentation of a scene ([0010 and 0111], first metadata ([0028] the metadata information may further include viewpoint position information, and the viewpoint position information is used to indicate a viewpoint position, viewpoint A of fig. 1, [0031] When a position of a viewpoint to which media data corresponding to the metadata information belongs is a viewpoint 1) indicating a first viewpoint position ([0025] a first viewpoint, [0105] Positions of the viewpoint A and the viewpoint B are fixed) of a first omnidirectional video ([0114] the first media data is media data shot at the first viewpoint, [0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data) and second metadata ([0028] the metadata information may further include viewpoint position information, and the viewpoint position information is used to indicate a viewpoint position, viewpoint B of fig. 1, [0031] the viewpoint position information in the metadata information may indicate a position of a viewpoint 2 in a sphere region in which video data at the viewpoint 1 is located)  indicating a second viewpoint position ([0025] a second viewpoint, [0105]  Positions of the viewpoint A and the viewpoint B are fixed) of a second omnidirectional video ([0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data; 
causing display of the first omnidirectional video (306 of fig. 3, [0134]Presenting the media data corresponding to the first viewpoint); and 
causing display of an icon ([0156 and 0158]) at a location in the first omnidirectional video corresponding to the second viewpoint position of the second omnidirectional video ([0178, and 0182-0183] the icon of the second viewpoint at the first position that is in a presented video at the first viewpoint), 
It is noted that Fan does not disclose wherein the icon has a size based on a distance from the first viewpoint position to the second viewpoint position.
Bustamante teaches wherein the icon has a size (106-6 and 106-7 of fig. 1, [0033] The viewpoint 100 includes graphical icons that indicate the locations of the source devices 106 at the live event and relative to each other) based on a distance (there is a distance between 106-6 and 106-7, [0034] the stationary devices 106-6 and 106-7 are depicted with camera icons that indicate a location and orientation of a camera (and microphone), which is positioned at a fixed location at the live event) from the first viewpoint position to the second viewpoint position (106-6 and 106-7 of fig. 1, [0036] viewpoints of the device 106-6 and 106-7).
Taking the teachings of Fan and Bustamante together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon size based on the distance of Bustamante into the system of Fan for the client's view changes to the new viewpoint at the beginning of a next scene after the change was initiated, which ensures a seamless experience to a viewpoint.
Regarding claim 27, Fan modified by Bustamante teaches the method of claim 25, Bustamante further teaches wherein the size of the icon is smaller for greater distances between the first viewpoint position and the second viewpoint position to provide a depth effect for the second viewpoint position (106-6, 106-3, 106-4, and 106-7 of fig. 1, the icon 106-7 is smaller).  
Regarding claim 28, Fan further teaches the method of claim 25, further comprising receiving, for least one of the first and second viewpoints, information identifying an effective range of the respective viewpoint ([0053, 0083, and 0084]).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Bustamante et al. (US 20190246146 A1) as applied to claim 25, and further in view of Kobayashi et al. (US 20190327425 A1).
Regarding claim 26, Fan modified by Bustamante teaches the method of claim 25, Fan modified by Bustamante does not teach receiving information identifying a transition effect between the first viewpoint and the second viewpoint; and in response to user selection of the icon, presenting a transition from the first viewpoint to the second viewpoint using the identified transition effect.  
Kobayashi teaches identifying a transition effect ([0005, 0054, 0058, and 0061-0062] a video transition effect) between the first viewpoint and the second viewpoint ([0055-0056] a moving image of Representation#1 and a moving image of Representation#2 of different viewpoints, and the display (that is, a viewpoint) is switched at time points t1 and t2, [0056]), and 
in response to user selection of the icon (21 of fig. 2, [0082] user switching operation. Note: Fan teaches the selection of icons of figure 4, and Bustamante teaches selecting icons 106-106-7 of figure 1), presenting a transition ([0017, 0019, 0030, 0031, 0054, and 0058] a transition moving image) from the first viewpoint to the second viewpoint using the identified transition effect ([0005, 0054, 0058, and 0061-0062] the video transition effect).
Taking the teachings of Fan, Bustamante, and Kobayashi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition effect of Kobayashi into the MPD file of Fan and Bustamante for providing an improved compatibility with the way in which VR or spherical rendering systems process viewpoints.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425